COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 BILLIE JARMON, CYNTHIA JARMON,                   §
 AND ALL OTHER OCCUPANTS OF 329                                   No. 08-12-00213-CV
 SUFFOLK DR., GRAND PRAIRIE,                      §
 TEXAS 75052,                                                        Appeal from the
                                                  §
                              Appellants,                      County Court at Law No. 4
                                                  §
 v.                                                              of Dallas County, Texas
                                                  §
 FEDERAL NATIONAL MORTGAGE                                       (TC# CC-12-02297-D)
 ASSOCIATION A/K/A FANNIE MAE,                    §

                              Appellee.           §


                                 MEMORANDUM OPINION

        This case is before the Court on our own motion to determine whether it should be

dismissed for want of prosecution. We dismiss.

        On August 23, 2012, Appellants requested that this Court delay dismissal of their appeal

while they sought new counsel. The Clerk of this Court notified Appellants that the Court would

retain the case on its docket and permit Appellants forty-five (45) days from the date of the Clerk’s

letter to retain new counsel. In a follow-up letter, the Clerk of this Court notified Appellants that,

as of October 22, 2012, no response from Appellants regarding new counsel had been received,

and informed Appellants of the Court’s intent to dismiss their appeal for want of prosecution

within ten (10) days from the date of that letter unless any party could show grounds to continue

the appeal, pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure. No party responded

to this letter.

        Pursuant to TEX.R.APP.P. 42.3 (b) and (c) we dismiss this case for want of prosecution.
November 28, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  2